Title: To Thomas Jefferson from Christopher Gadsden, 29 October 1787
From: Gadsden, Christopher
To: Jefferson, Thomas



Dr. Sir
Charleston 29th. Octor. 1787

My Friend Mr. Izzard favor’d me with a Sight of Yours to him of the 18th Novr. and first of Augt. last together with Mr. De Calonne’s and Les Srs. Jean Jaques Berard & Cie. Letters to you, the first dated 22d Octr. 1786 encouraging from authority the Opening and fixing a General Trade with the United States, the other proposing a Plan of Mutual Commerce between this place and France, particularly respecting Rice, which I have read with great pleasure and Attention, wishing it to be carried into Execution. From this Opening and the Honor I had to labor with you formerly in the political Vineyard, I take the Freedom to congratulate you on the noble Constitution agreed upon by our late Convention, and farther, on its seeming to give general Satisfaction, from whence tis hardly doubted it will be adopted; if so, and it is firmly and efficiently carried into Execution, a new and important Epocha must arise in our Affairs; The Apprehensions Strangers were under for some Time past, discouraging them from dealing with us so largely as many wish’d, will then diminish greatly and in a short Time cease altogether, as our Trade wou’d soon be on a safe, proper and respectable Footing, unsubjected in future to Frauds from Paper Tenders, and other too common unjustifyable Practices from unprincipled Debtors very prejudicial to their Creditors. Besides this Advantage a Diminution of that pernissious partiality to the British Trade will in my Opinion follow of Course. The Number of Foreigners that will from other than interested Mercantile Views frequent us, will soon tend to open the Eyes of our Countrymen thoroughly to their own Interest, and to see with astonishment to what a paltry Customer we have been so long and losingly attached, and that maugre all their Sophistry, that the Trade of France and Germany are of ten Times the Consequence to this State than theirs, and therefore ought by prudent Traders to have ten Times more attention. All the States may be said to be Shopkeepers, and what Folly for any, to give the Preference to that Nation that is of the least Importance to them, that consumes the smallest Quantity of their Produce, which with regard to our chief Staple Rice, is the Case of Gt. Britn. who tho’ they have made Peace, are manifestly far from being cordial Friends with us. If France at this Crisis, continued her Encouragements, fix and support proper shifting Ports similar to that at Cowes attentively dispatching our Rice Ships, she will in no long Time, from the  advantage of her being so almost infinitely a greater Consumer of that article than Gt. Bn., thin the Business to that Harbor, and in a few years dwindle it to nothing. But Attention and Patience in Commencement is every Thing. From what I have learn’d, the French Merchants we have had here, have been as impolitic in their method of introducing a Trade with us, as most of our People in trying the like with the new markets open’d to us since the Peace. We, besides the Infatuation of giving the British the Preference of our direct Consignments to their Island, have as stupidly, or more so, even in our few Essays to other markets suffer’d them to be conducted under their Auspices. Tis natural and commendable for all Powers to give a preference to their own Subjects, but on new Trials, of Trade especially, quaery whether the End wou’d not be sooner, more effectually and generally come at and fixed, by employing Men of the Place of establish’d Character and experience unsuspected of any improper Bias to the British Interest, well acquainted with the Nature and Quality of the Articles most suitable and wanted, for a few Years than for a new Adventurer, speaking a different Language to conduct it himself through the Medium of such an Interpreting Clerk as he can pick up, but this has been the method generally used here by the French Merchants and tis thought the Cause of many of the Losses and Disgusts they have experienced. Few People, ours particularly, like to close their Bargains but with the Principals; This City does not want for many Houses of this Character, mentioned among others Messrs. Brailsford & Morris are well establish’d here, both Natives of the united States the first of this City the other of Philada. Mr. Morris I am nearly connected with as having married my Daughter and shou’d be happy to be the Means of recommending that House to any unengaged Friends.
I make no doubt the Phylosophic part of Europe will admire the Constitution recommended by our Convention, the Trading part of Gt. Bn. perhaps, many of them, may be jealous of it consider’d in a commercial View in its probable Consequences to them by increasing the means of opening the Eyes of America and exposing many rooted prejudices to them particularly. I have little doubt that part of the Island who so generally and pointedly hung upon our Skirts during the whole War will not be less busy on this Occasion. For my Part I bless God to have lived to see this important Point in so fair a Way to be accomplish’d, and if I live to see it compleatly so, I shall be apt to cry out with old Simeon: Now may thy Servant depart in Peace for mine Eyes have seen thy Salvation.

I beg your pardon, my dear Sir, and the Publics for trespassing so much on that Time which I am sure you wish to devote to the common Interest of the united States, and am with Sincere Esteem Yr. most Obedt. Hble. Servt.,

Christ. Gadsden



   
   These subtil, dextrous, long-train’d, Systematical opponents well knowing the Constitution recommended must be approv’d of in toto, or not at all, therefore wou’d seem to approve of it as highly as any the most Zealous for it, only with an All But, which But alter’d wou’d gain they wou’d pretend universal Satisfaction, that it may be defer’d for that mighty reasonable But to another Convention hoping that will never happen and so the Bubble burst of Course.


